1

2

3

4

5

6
                                  UNITED STATES DISTRICT COURT
7
                                 EASTERN DISTRICT OF CALIFORNIA
8

9    Jose Trujillo,                                       Case No.: 1:19-cv-01604-AWI-BAM
10                                                        ORDER ON STIPULATION TO CONTINUE
          Plaintiff,                                      SCHEDULING CONFERENCE
11
     v.
12

13   Song Uk Pak dba Fosters Freeze #213;
     Chong Hwan Pak, individually and dba
14   Fosters Freeze #213; Young Cha Pak;
15
          Defendants.
16

17

18           On January 31, 2020, the parties filed a Stipulation to Continue Scheduling Conference
19   (Doc. No. 11) seeking to continue the Initial Scheduling Conference currently set for February
20   11, 2020. According to the stipulation, Defendants have been served with the summons and
21
     complaint but have not yet appeared in the case. Defendants’ responses to the complaint are
22
     currently due February 10, 2020.
23
             Pursuant to the parties’ stipulation, and good cause appearing, the Initial Scheduling
24
     Conference currently set for February 11, 2020, is HEREBY CONTINUED to March 17, 2020,
25
     at 09:00 AM in Courtroom 8 (BAM) before the undersigned. A Joint Scheduling Report shall
26
     be filed one week prior to the conference. The parties are encouraged to appear at the conference
27

28



                                                      1
                       ORDER ON STIPULATION TO CONTINUE SCHEDULING CONFERENCE
                                          1:19-cv-01604-AWI-BAM
1    by telephone with each party using the following dial-in number and access code: dial-in
2    number 1-877-411-9748; access code 3219139.
3
     IT IS SO ORDERED.
4

5       Dated:    February 3, 2020                          /s/ Barbara   A. McAuliffe          _
                                                        UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                    2
                  ORDER ON STIPULATION TO CONTINUE SCHEDULING CONFERENCE
                                     1:19-cv-01604-AWI-BAM
